Order entered April 7, 2014




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-14-00048-CV

          NACHO REMODELING COMPANY, INC. D/B/A N. R. CO., Appellant

                                                  V.

   CALSHERM PARTNERS, L.P. D/B/A SHERMAN OAKS APARTMENTS, Appellee

                        On Appeal from the 15th Judicial District Court
                                   Grayson County, Texas
                             Trial Court Cause No. CV-10-0571

                                             ORDER
       Before the Court is appellant’s first unopposed motion for extension of time to file reply

brief, which was filed on April 4, 2014. We GRANT the motion. We ORDER the reply brief

received on April 4, 2014, filed as of the date of this order.


                                                        /s/      JIM MOSELEY
                                                                 PRESIDING JUSTICE